MEMORANDUM **
Robert C. Torre appeals pro se the district court’s dismissal of his action seeking a writ of prohibition against an on-going criminal proceedings against him in Coos County, Oregon. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a decision to abstain under the Younger abstention doctrine. See Lebbos v. Judges of Superior Court, 883 F.2d 810, 813 (9th Cir.1989). We affirm.
The district court properly dismissed Torre’s action pursuant to Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), because: 1) a criminal prosecution against Torre was pending in state court; 2) the criminal proceeding implicates important state interests; and 3) the state court proceedings afford Torre an adequate opportunity to raise any federal questions. See World Famous Drinking Emporium v. City of Tempe, 820 F.2d 1079, 1082 (9th Cir.1987).
Torre’s remaining contentions lack merit.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.